Order (denominated judgment), Supreme Court, New York County (Rolando T. Acosta, J.), entered August 28, 2006, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs sought a declaration that their apartments were rent-stabilized. Defendant submitted sufficient evidence that the rents had been stabilized solely as a result of its participation in the former J-51 tax abatement program (see Administrative Code of City of NY § 11-243), but that stabilization ended when the abatement expired, as explained in riders to the leases. Defendant complied with the requirement to notify the tenants of the expiration of the tax benefits (9 NYCRR 2520.11 [o] [2]). Any deficiency in these notices was de minimis (cf. 254 PAS Prop. LLC v Gamboa, 16 Misc 3d 131 [A], 2007 NY Slip Op 51429[U] [App Term 2007]), and was neither false nor materially misleading (see 546 W. 156th St. HDFC v Smalls, 43 AD3d 7, 11 [2007]). Discovery, in this respect, was unnecessary. Concur—Lippman, P.J., Tom, Marlow, Gonzalez and Malone, JJ.